Bell, Chief Judge.
The plaintiff sued for damages alleging that he had purchased a lot from the defendant and was induced to do so by fraud and deceit. The defendant denied the allegations of fraud. The defendant moved for summary judgment relying only upon the plaintiffs allegations of fraud. No evidence by way of affidavit or otherwise was submitted by defendant to support the motion. An examination of the pleadings, which is the only basis *733for the grant of the motion for summary judgment, reveals that there are genuine issues of material fact present for jury resolution. The question of whether the party complaining of the alleged fraud has used proper diligence to discover the alleged fraud is ordinarily for the jury. Cato v. English, 228 Ga. 120, 122 (184 SE2d 161). The defendant failed to pierce the allegations of fraud contained in plaintiffs complaint and it was error for the trial, judge to grant the summary judgment.
Argued November 5, 1973
Decided January 31, 1974.
Herbert T. Jenkins, Jr., Fred W. Minter, for appellant.
Webb, Fowler & Tanner, Jones Webb, for appellee.

Judgment reversed.


Deen and Quillian, JJ., concur.